Exhibit 12.1 5/17/2011 ALABAMA POWER COMPANY Computation of ratio of earnings to fixed charges for the five years ended December 31, 2010 and the year to date March 31, 2011 Three Months Ended Year ended December 31, March 31, Thousands of Dollars EARNINGS AS DEFINED IN ITEM -K: Earnings before income taxes $ Interest expense, net of amounts capitalized Distributions on mandatorily redeemable preferred securities 0 0 0 0 0 0 AFUDC - Debt funds Earnings as defined $ FIXED CHARGES AS DEFINED IN ITEM -K: Interest on long-term debt $ Interest on affiliated loans Interest on interim obligations 69 15 43 Amort of debt disc, premium and expense, net Other interest charges Distributions on mandatorily redeemable preferred securities 0 0 0 0 0 0 Fixed charges as defined $ RATIO OF EARNINGS TO FIXED CHARGES
